Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that reference Amiri discloses that layer 202 is an antiferromagnetic layer and not a ferromagnetic material as cited in claim1.
Applicant should note that according to [0046]-[0048] of Amiri layer 202 is composed of aniferromagnetic material like 203 and 201 but the layer itself is a free layer that  exhibits a different switching characteristic than the RL 206 under an applied electric field (pulsed or continuous [0048].
Also [0047] discloses a magnetic tunnel junction comprising free layer 202 which its characteristic changes with electric field and therefore showing a ferromagnetic characteristics.
Applicant also in page 5 of the Remarks argues that The antiferromagnet layer of application, as specified as the IrMn bottom electrode layer in Fig. 5a, is used for stabilizing the magnetization of free layer rather than being used as a free layer. Therefore, there is actually no exchange bias effect in Amiri, which, however, is important in our device. 
Therefore, the free layer material in Amiri is totally antiferromagnetic while our free layer is ferromagnetic and is stabilized by the bottom antiferromagnetic layer. When electric currents in different directions are input to the bottom electrode layer to generate spin currents in different polarization directions, exchange bias fields in corresponding directions are formed between the antiferromagnetic layer and the ferromagnetic layer. 
Differently, in Amiri, only the antiferromagnetic free layer is switched while in applicant’s, both exchange bias and ferromagnetic free layer are switched. 
Examiner notes that none of these characters are claimed and claims do note cited these limitations. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amiri (US 2021/0383850; hereinafter Amiri).

Regarding Claim 1, Amiri (Fig.6B) discloses a magnetic random-access memory, comprising: an antiferromagnetic layer; 5a magnetic tunnel junction (MTJ, [0047]) disposed on the antiferromagnetic layer (208) and comprising a ferromagnetic layer (202; [0047]) disposed corresponding to the antiferromagnetic layer (208); wherein the ferromagnetic layer (202) of the magnetic tunnel junction has in-plane magnetic anisotropy ([0048]), and an exchange bias field ([0046]) is formed between the antiferromagnetic layer and the ferromagnetic layer. 
Regarding Claim 102, The magnetic random-access memory according to claim 1, Amiri discloses wherein a thickness of the antiferromagnetic layer is greater than or equal to a minimum thickness required to form the exchange bias field with the ferromagnetic layer ([0046] discloses exchange bias fields is formed therefore the conditions including thickness of the antiferromagnetic layer is met).  
Regarding Claim 3, The magnetic random-access memory according to claim 1, Amiri ([0057]) discloses wherein the antiferromagnetic layer is a bottom electrode layer ([0048]); 15when electric currents in different directions are input to the bottom electrode layer to generate spin currents in different polarization directions, exchange bias fields in corresponding directions are formed between the antiferromagnetic layer and the ferromagnetic layer.  
Regarding Claim 4, The magnetic random-access memory according to claim 1, Amiri ([0050] and [0057]) discloses further comprising a bottom electrode layer; 20wherein the bottom electrode layer is disposed at one side of the antiferromagnetic layer away from the magnetic tunnel junction; when electric currents are input to the bottom electrode layer to generate spin currents in different polarization directions, exchange bias fields in corresponding directions are formed between the antiferromagnetic layer and the ferromagnetic layer.  
Regarding Claim 7, The magnetic random-access memory according to claim 1, wherein the magnetic tunnel 30junction comprises a reference layer (206), a barrier layer (204) and a free layer (202) which are sequentially disposed from top to bottom, and the free layer is the ferromagnetic layer (202).  
Regarding Claim 8, The magnetic random-access memory according to claim 1, Amiri (see fig.1B-1C) discloses wherein the magnetic tunnel is a cylinder, a cylindroid, a cube or a cuboid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Amiri in view of Gosavi et al. (US 2020/0006643 A1; hereinafter Gosavi).
Regarding Claim 4, The magnetic random-access memory according to claim 1, Amiri ([0050] and [0057]) discloses that when electric currents are input to the bottom electrode layer to generate spin currents in different polarization directions, exchange bias fields in corresponding directions are formed between the antiferromagnetic layer and the ferromagnetic layer.  
Amiri does not particularly discloses further comprising a bottom electrode layer; 20wherein the bottom electrode layer is disposed at one side of the antiferromagnetic layer away from the magnetic tunnel junction; 
Gosavi (Fig.4 discloses and [0038]) discloses that the SOT electrode comprises metal/antiferromagnetic layer which its metal layer is interpreted as the electrode on top of the ferromagnetic layer; when electric currents are input to the bottom electrode layer to generate spin currents in different polarization directions, exchange bias fields in corresponding directions are formed between the antiferromagnetic layer and the ferromagnetic layer ([0030], [0040]).  
Therefore it would have been obvious in the art before the filling of the application to have an electrode on the ferromagnetic layer as taught by Gosavi and implement it into Amiri device since it enables repeatable bidirectional current switching (Gosavi [0040]).
Regarding Claim 255, Amiri as applied to claim 1, Amiri does not particularly disclose an interposed layer disposed between the antiferromagnetic layer and the ferromagnetic layer.  
Gosavi (Fig.4; [0037]) in a related art discloses a memory device having an interposer layer (insert layer) between antiferromagnetic layer (426) and the ferromagnetic layer (414).
Therefore it would have been obvious in the art before the filling of the application to have an interposed layer disposed between the antiferromagnetic layer and the ferromagnetic layer as taught by Gosavi and implement it into Amiri device so that the insert layer (interposer layer) may allow electron spins to flow through it without absorbing the spins and decoupling the interface of SOT electrode and the free layer (Gosavi [0019]).
Regarding Claim 6, The magnetic random-access memory according to claim 5, Gosavi ([0019]) discloses wherein a material of the interposed layer is one of W, Ta, Hf, Mo and Cr.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/           Examiner, Art Unit 2898                                                                                                                                                                                             
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        October 14, 2022